Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Landau on 8/9/2022.
In the abstract:
A vertically sliding roll-up door has a portal structure including vertical uprights provided with guide rails for guiding the sliding of blocks fixed along the lateral edges of the curtain, to allow the curtain to move vertically with respect to the portal structure. The curtain includes air- sealing gaskets which extend substantially over the entire length of the longitudinal edges of the curtain at the blocks, in order to  block the passage of air between the guide rails and the blocks.
In the specification:
Change the 3rd full paragraph on page 3, lines 16-19 as follows:
This object is achieved by virtue of the fact that the curtain comprises air-sealing gaskets that extend substantially over the entire length of the longitudinal edges of the curtain at said blocks, in order to  block the passage of air between the guide rails and said blocks.
In the claims:
Claim 1 (currently amended): A curtain of a vertical sliding roll-up door,  the door  comprising a portal structure including vertical uprights provided with guide rails to guide  a sliding of blocks fixed along lateral edges of the curtain, in order to allow the curtain to move vertically with respect to the portal structure,
wherein the curtain is provided with air-sealing gaskets that extend substantially over the entire length of  the lateral edges of the curtain at said blocks, in order to block  passage of air between the guide rails and said blocks, said gaskets having a first portion fixed to  one or more of the lateral edges  of the curtain, or to a strip for fixing said gaskets to the curtain, and a second portion that projects from a plane of the curtain, which is configured to rest slidably on an outer surface of the respective guide rail,
wherein said gaskets are formed of an elastic material in a flat form, whereby said second portion, in its configuration of use resting on an outer surface of the respective guide rail, takes on a deformed shape with respect to a flat shape, such as to create an elastic return force that keeps the second portion close to the respective guide rail.
Claim 7 (currently amended): The curtain of claim 1, wherein the second portion of each of the gaskets  has a laminar shape.
Claim 8 (currently amended): The curtain of claim 1, wherein an end of said second portion of each of the gaskets  is thicker than the first portion.
Claim 9 (currently amended): The curtain of claim 8, wherein said second portion of each of the gaskets  has a tubular shape.
Claim 14 (currently amended): The curtain of claim 2, wherein the second portion of each of the gaskets  has a laminar shape.
Claim 15 (currently amended): The curtain of claim 2, wherein the end of said second portion of each of the gaskets  is thicker than the first portion.
Claim 16 (currently amended): The curtain of claim 15, wherein said second portion of each of the gaskets  has a tubular shape.
Claim 21 (currently amended): A curtain of a vertical sliding roll-up door,  the door  comprising a portal structure including vertical uprights provided with guide rails to guide  a sliding of blocks fixed along lateral edges of the curtain, in order to allow the curtain to move vertically with respect to the portal structure,
wherein the curtain is provided with air-sealing gaskets that extend substantially over the entire length of l the lateral edges of the curtain at said blocks, in order to block  passage of air between the guide rails and said blocks,
wherein each of the gaskets has a first portion and a second portion, wherein an end of  the second portion of each of the gaskets  is thicker than  the first portion, and
wherein said second portion of each of the gaskets  has a tubular shape.
Claim 23 (currently amended): The curtain of claim 21, wherein the first portion of said gaskets is fixed to  one or more of the lateral edges of the curtain, or to a strip for fixing said gaskets to the curtain, and   the second portion that projects from a plane of the curtain and is configured to rest slidably on an outer surface of the respective guide rail.
 	Claim 27 (previously presented): The curtain of claim 1, wherein the second portion of each of the gaskets  has a laminar shape
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/